DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 17/034,064 filed on September 28, 2020.  Claims 1 to 6 are currently pending with the application.
		
Priority
The instant application is a continuation of Application No. 15/988,546, filed on May 24, 2018, which claims foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b), or 386(a), of Application No. 2017-107358 , filed on May 31, 2017.  Applicant’s claim for the benefit of the prior-filed application, under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c), and receipt of certified copies of papers as required by 37 CFR 1.55, are acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2020, 11/19/2020, 04/13/2021, and 08/06/2021, were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  
date is a patent document”, which appears to contain a typographical error, and that it should read “wherein the text data is a patent document”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1 to 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 13, and 14  of co-pending Application No. 15/988,546. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since both applications are claiming common subject matter, as follows: supplying text data, performing morphological analysis to the text data, performing a neural network process by using the result of the morphological analysis, thereby searching data that is similar to the text data, and generating analysis data.  This is a provisional nonstatutory double patenting rejection.
Following mapping of claims 2 to 5 of Instant Application to claims 1, 2, 13, and 14 of the co-pending application.  
Instant Application
Co-pending Application No. 15/988,546
2. A system in which first intellectual property information including a text data is supplied, the text data is subjected to a morphological analysis, and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data to the text data from a reference text data, and generating an analysis data 
3. The system according to claim 2, wherein the analysis data includes information showing a degree of similarity of the second intellectual property information to the first intellectual property information.

2. The information search system according to claim 1, wherein the first information is first intellectual property information, and wherein the plural pieces of the second information are plural pieces of second intellectual property information.

1. An information search system comprising a processing unit, wherein: first data and first reference analysis data are input to the processing unit, the first data includes first information and text data, the first reference analysis data includes plural pieces of second information and reference text analysis data obtained by morphological analysis of reference text data, the processing unit is configured to search the first reference analysis data for data similar to the first data to generate second data and output the second data, the second data includes: a piece of the second information similar to the first information; and third 
2. The information search system according to claim 1, wherein the first information is first intellectual property information, and wherein 
13. The information search system according to claim 2, wherein: the first data includes technical information on an industrial product and launch date information on the industrial product, the second data includes information on a first patent document, and a filing date of the first patent document is before a launch date of the industrial product.

14. The information search system according to claim 2, wherein: the first data includes information on a first patent document and filing date information on the first patent document, the second data includes information on a second patent document, a filing date of the second patent document is before a filing date of the first patent document, and an applicant of the second patent document is different from an applicant of the first patent document.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 2, and 4 recite “a system in which… ”.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is a system type claim that does not recite any type of hardware.  As such, it could be interpreted by one or ordinary skill in the art as software alone, hence, as software per se, and not tangibly embodied on any sort of physical medium, or an appropriate non-transitory computer readable medium in a manner so as to be executed by a computer.  Software is neither a physical thing, nor a process, as they are not ‘acts’ being performed. 
Examiner respectfully suggests to incorporate “a processor” and “a memory”, or similar language in order to overcome the rejection.  Same rationale applies to dependent claims 3, 5, and 6, by virtue of their dependency on claims 2 and 4.

Claims 1 to 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 2, and 4 recite the text data is subjected to morphological analysis, and searching a similar data to the first data from a reference text data.  Claim 2 additionally recites generating an analysis data including second intellectual property information.  And claim 4 additionally recites wherein the similar data has date information earlier than the date information supplied.

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “text data is supplied”, “first intellectual property information including a text data is supplied”, “text data and date information are supplied”, and “a neural network process is performed by using a result of the morphological analysis”.  The limitations “text data is supplied”, “first intellectual property information including a text data is supplied”, and “text data and date information are supplied”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The “a neural network process is performed by using a result of the morphological analysis” step, is recited at a high-level of generality (i.e., as a generic artificial intelligence algorithm or generic machine learning algorithm) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements including the data-gathering steps, are recognized e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The additional elements of using a generic neural network process to perform the analysis, searching, and generating steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)(II)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). The claim is not patent eligible.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  Therefore, claim 3 recites the same abstract idea of claim 2.  The claim recites the additional limitation of “the analysis data includes information showing a degree of similarity of the second intellectual property information to the first intellectual property information”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 4 and includes all the limitations of claim 4.  Therefore, claim 5 recites the same abstract idea of claim 4.  The claim recites the additional limitation of “the text date is a patent document”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 4 and includes all the limitations of claim 4.  Therefore, claim 6 recites the same abstract idea of claim 4.  The claim recites the additional limitation of “the 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 6, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anisimovich et al. (U.S. Publication No. 2018/0113856) hereinafter Anisimovich.
As to claim 1:
Anisimovich discloses:
A system in which a text data is supplied [Paragraph 0025 teaches input natural language text; Paragraph 0038 teaches input natural language text], the text data is subjected to a morphological analysis [Paragraph 0025 teaches performing a lexico-morphological analysis of the input text; Paragraph 0038 teaches analyzing the input text using language-specific morphological and lexical descriptions], and a neural network process is performed by using a result of the morphological analysis [Paragraph 0024 teaches performing deep semantic analysis of texts in order to identify morphological attributes, where the attributes and result of the analysis may be reflected by an output marked up text; Paragraph 0035 teaches utilizing the output marked up texts for performing various machine learning tasks; Paragraph 0043 teaches the morphological and grammatical information produced by the lexico-morphological analysis is output to the machine learning tasks], thereby searching a similar data to the text data from a reference text data [Paragraph 0035 teaches machine learning tasks may include text classification and clusterization, evaluating semantic similarity of texts, etc., therefore, searching similar data; Paragraph 0031 teaches each classifier may yield the degree of association of a natural language token with a certain category of named entities, in other words, searching similar data from a reference text data as represented by the category of named entities; Paragraph 0071 teaches performing various machine learning tasks by using the output marked up texts, such as text classification, clustering, evaluating similarity between texts, etc.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (U.S. Publication No. 2016/0378766), and further in view of Anisimovich et al. (U.S. Publication No. 2018/0113856) hereinafter Anisimovich.
As to claim 2:
Lundberg discloses:
A system in which first intellectual property information including a text data is supplied [Paragraph 0052 teaches receiving input identifying a pool of keywords for a first patent matter in a matter database; Paragraph 0073 teaches identifying a first patent matter], searching a similar data to the text data from a reference text data [Paragraph 0052 teaches performing a keyword analysis on the first patent matter and associated prior art documents based on occurrences of the keywords in the first patent matter and associated prior art documents, where the keywords may be regarded as claim elements potentially differentiating the claim set or statement of invention over the disclosures contained in the one or more prior art documents, in other words, identifying similar data; Paragraph 0075 teaches prior art documents are ranked based on their degree of differentiation from patent matter element, where the most relevant prior art document may be shown at the top of the ranking list element, therefore, searching similar data from a reference text data], and generating an analysis data including second intellectual property information [Paragraph 0058 teaches display a user interface visually presenting the ranking of the one or more prior art document, therefore, including second intellectual property information; Paragraph 0059 teaches providing a visual indication of the degree of differentiation of the one or more prior art documents, in other words, analysis data].
	Lundberg does not appear to expressly disclose the text data is subjected to a morphological analysis, and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data.

the text data is subjected to a morphological analysis [Paragraph 0025 teaches performing a lexico-morphological analysis of the input text; Paragraph 0038 teaches analyzing the input text using language-specific morphological and lexical descriptions], and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data [Paragraph 0024 teaches performing deep semantic analysis of texts in order to identify morphological attributes, where the attributes and result of the analysis may be reflected by an output marked up text; Paragraph 0035 teaches utilizing the output marked up texts for performing various machine learning tasks, which may include text classification and clusterization, evaluating semantic similarity of texts, etc., therefore, searching similar data; Paragraph 0031 teaches each classifier may yield the degree of association of a natural language token with a certain category of named entities, in other words, searching similar data from a reference text data as represented by the category of named entities; Paragraph 0071 teaches performing various machine learning tasks by using the output marked up texts, such as text classification, clustering, evaluating similarity between texts, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Lundberg, by subjecting the text data to a morphological analysis, and a neural network process is performed by using a result of the morphological analysis, thereby searching a similar data, as taught by Anisimovich [Paragraphs 0024, 0025, 0031, 0035, 0071], because both applications are directed to analysis and comparison of text or documents, including the determination of similarity; by performing a morphological analysis of the text in order to create the marked up texts, or keywords, the reliability and efficiency of producing training sets is improved, enhancing thereby 

	As to claim 3:
	Lundberg discloses:
the analysis data includes information showing a degree of similarity of the second intellectual property information to the first intellectual property information [Paragraph 0058 teaches display a user interface visually presenting the ranking of the one or more prior art document; Paragraph 0059 teaches providing a visual indication of the degree of differentiation of the one or more prior art documents, in other words, showing a degree of similarity; Paragraph 0075 teaches prior art documents are ranked based on their degree of differentiation from patent matter element, where the most relevant prior art document may be shown at the top of the ranking list element, therefore, showing their degree of similarity].

Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anisimovich et al. (U.S. Publication No. 2018/0113856) hereinafter Anisimovich, and further in view of Lee et al. (U.S. Publication No. 2012/0290487) hereinafter Lee.
As to claim 4:
Anisimovich discloses:
A system in which a text data is supplied [Paragraph 0025 teaches input natural language text; Paragraph 0038 teaches input natural language text], the text data is subjected to a morphological analysis [Paragraph 0025 teaches performing a lexico-morphological analysis of the input text; Paragraph 0038 teaches analyzing the input text using language-specific morphological and lexical descriptions], thereby searching a similar data to the text data from a reference text data [Paragraph 0035 teaches machine learning tasks may include text classification and clusterization, evaluating semantic similarity of texts, etc., therefore, searching similar data; Paragraph 0031 teaches each classifier may yield the degree of association of a natural language token with a certain category of named entities, in other words, searching similar data from a reference text data as represented by the category of named entities; Paragraph 0071 teaches performing various machine learning tasks such as text classification, clustering, evaluating similarity between texts, etc.].
Anisimovich does not appear to expressly disclose a date information is supplied, wherein the similar data has date information earlier than the date information supplied.
Lee discloses:
a date information is supplied [Paragraph 0054 teaches user can input a date in the search query; Paragraph 0088 teaches the user can enter a patent or application number, and priority data can be fetched to be used as part of the search query], wherein the similar data has date information earlier than the date information supplied [Paragraph 0044 teaches determining or identify a concept from the input query, and searching across a collection of documents, which might include patents, applications, technology literature, research white papers, foreign documents, for concepts that are the same as or similar to the identified concept; Paragraph 0054 teaches in an event that a date is received from the user, the search may retrieve results including patent documents that have a filing date or priority date prior to the date received from the user; Paragraph 0088 teaches performing the search against all of the patent documents in the patent database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Anisimovich, by supplying date information, wherein the similar data has date information earlier than the date information supplied, as taught by Lee [Paragraph 0044, 0054, 

	As to claim 5:
Anisimovich as modified by Lee discloses:
the text date is a patent document (Examiner Note: As indicated in the claim objections above, it appears that claim 5 contains a typographical error, and should read “the text data”.  For purposes of examination, Examiner will interpret the claim as such) [Paragraph 0088 teaches the user can enter a patent or application number].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Anisimovich, by incorporating the text date is a patent document, as taught by Lee [Paragraph 0088], because both applications are directed to analysis of text and documents; receiving a patent document as input, is a simple substitution of one known element for another to obtain predictable results, since a patent document is a document containing text.

As to claim 6:
Anisimovich as modified by Lee discloses:
the reference text data is a patent document [Paragraph 0088 teaches performing the search against all of the patent documents in the patent database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        ‘